Citation Nr: 1728797	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  09-00 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as due to service-connected obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to December 1989 and from July 1991 to November 2005, including in Kuwait in support of Operation Enduring Freedom/Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for hypertension.  The Veteran disagreed with this decision in April 2010.  He perfected a timely appeal in August 2010.  A videoconference Board hearing was held at the RO in March 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, including the Veteran's hearing testimony, the Board finds that the issue of appeal should be characterized as stated on the title page.

The Board notes that the Agency of Original Jurisdiction (AOJ) adjudicated this Veteran's claim as part of the Benefits Delivery at Discharge (BDD) program (now known as the Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System (DES)).

In May 2012, the Board remanded this matter to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain the Veteran's updated treatment records and schedule him for appropriate examination to determine the nature and etiology of his hypertension.  The records subsequently were associated with the claims file and the requested examination occurred in July 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran has asserted consistently that he incurred hypertension during active service or, alternatively, his service-connected obstructive sleep apnea caused or aggravated his hypertension.

2.  The record evidence reasonably supports finding that the Veteran's service-connected obstructive sleep apnea caused or aggravated his hypertension.


CONCLUSION OF LAW

Hypertension was incurred in active service as due to service-connected obstructive sleep apnea.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, and especially in light of the decision below granting service connection for hypertension as due to service-connected obstructive sleep apnea, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for hypertension as due to service-connected obstructive sleep apnea.  The Veteran contends that he incurred his current hypertension during active service or, alternatively, his service-connected obstructive sleep apnea caused or aggravated his hypertension.  The record evidence reasonably supports his assertions regarding an etiological link between his current hypertension and his service-connected obstructive sleep apnea.  The Board acknowledges initially that service connection currently is in effect for obstructive sleep apnea.  The Veteran's available service treatment records show that, at his enlistment physical examination in April 1984 prior to his entry on to active service in May 1984, his blood pressure was 138/74 (or within normal limits).  He denied any pre-service medical history of high blood pressure (or hypertension).  He also denied any in-service history of high blood pressure on periodic physical examination in May 1986.  The Veteran's blood pressure was 110/80 on periodic physical examination in May 1989.  At his separation physical examination in September 1989, prior to his separation from service at the end of his first period of active service in December 1989, the Veteran's blood pressure was 126/80.  He denied any in-service history of high blood pressure.  

The Veteran's service treatment records from his second period of active service shows that, on periodic physical examination in June 1997, his blood pressure was 130/80 (or within normal limits).  At his BDD pre-discharge separation physical examination in June 2005 prior to his final separation from service in November 2005, the Veteran reported a history of high blood pressure since the 1990s.  A history of labile hypertension since 1990 without treatment was noted.  Physical examination showed blood pressure of 140/100, 130/110, and 130/90.  The Board notes here that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence reasonably supports granting the Veteran's claim of service connection for hypertension as due to service-connected obstructive sleep apnea.  It shows that the Veteran's service-connected obstructive sleep apnea caused or aggravated (permanently worsened) his hypertension.  For example, in a February 2010 statement, R.B.U., M.D., stated that obstructive sleep apnea requiring a continuous positive airway pressure (CPAP) machine "is a cause of" increased blood pressure.  Dr. R.B.U. next stated that the Veteran had obstructive sleep apnea while on active service.  Dr. R.B.U. concluded that the Veteran's hypertension was secondary to his obstructive sleep apnea.

The Board recognizes that, following VA hypertension examination in March 2010, when the Veteran was diagnosed as having hypertension, the VA examiner opined that he could not resolve the issue of whether the Veteran's current hypertension was related to active service without resorting to mere speculation.  The rationale for this opinion was a lack of contemporaneous service treatment records showing treatment for hypertension and no evidence of aggravation.  Similarly, following VA hypertension examination in July 2012, when the Veteran again was diagnosed as having hypertension, a different VA examiner opined that she could not resolve the issue of whether the Veteran's service-connected obstructive sleep apnea caused or aggravated his hypertension without resorting to mere speculation.

The Board notes here that the Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

The Board observes that the rationale provided by the March 2010 VA examiner for his "mere speculation" opinion appears to violate Buchanan and Barr by relying, at least in part, on the absence of records.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  This undermines the probative value of that opinion.  And the basis for the July 2012 VA examiner's "mere speculation" opinion is not entirely clear from a review of the record.  For example, this examiner stated that there was "some evidence" in the medical literature supporting an etiological link between obstructive sleep apnea and hypertension and not all of the Veteran's risk factors for hypertension "can be quantified."  Having reviewed the VA examiner's opinions of record, the Board finds that they are inconclusive as to the origin of the Veteran's hypertension and amount to "nonevidence" which neither supports nor disfavors his claim.  

In summary, the Veteran has asserted consistently that he incurred hypertension during active service or, alternatively, his service-connected obstructive sleep apnea  caused or aggravated (permanently worsened) his hypertension.  The competent medical evidence (Dr. R.B.U.'s opinion in February 2010) supports the Veteran's assertions regarding the contended etiological relationship between his service-connected obstructive sleep apnea and hypertension.  See also 38 C.F.R. § 3.310.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension as due to service-connected obstructive sleep apnea is warranted.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension as due to service-connected obstructive sleep apnea is granted.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


